      Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


 OAKLEY, INC., A WASHINGTON CORPORATION,

        PLAINTIFF,

 V.                                                     CIVIL ACTION NO. ____________________
                                                                                (JURY DEMAND)
 CITY EYEWEAR, A TEXAS CORPORATION,

        DEFENDANT.

                      PLAINTIFF OAKLEY, INC.’S ORIGINAL COMPLAINT FOR
                          PATENT INFRINGEMENT AND JURY DEMAND

       Plaintiff Oakley, Inc. (“Oakley”) hereby complains of City Eyewear (“Defendant”) and

alleges as follows:

                                  I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claim in this action

pursuant to 35 U.S.C. §§ 271 and 281, as this claim arises under the laws of the United States.

       2.      Oakley is informed and believes, and thereon alleges that this Court has personal

jurisdiction over Defendant because Defendant has a regular and established place of business

located within this judicial district.     Further, Defendant has a continuous, systematic, and

substantial presence within this judicial district, including by offering for sale and/or selling

infringing products in this judicial district. These acts form a substantial part of the events or

omissions giving rise to Oakley’s claim.

       3.      Oakley is informed and believes, and thereon alleges, that venue is proper in this

judicial district under 28 U.S.C. §§ 1391(b), 1391(d), and 1400(b) because Defendant is a company

organized and existing under the laws of the State of Texas and has its principal place of business

located within this district, because Defendant has committed acts of infringement by offering to
      Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 2 of 11



sell and/or selling products that infringe Oakley’s patents in this judicial district, and because

Defendant has a regular and established place of business in this district.

                                         II. THE PARTIES

         4.    Plaintiff Oakley is a corporation organized and existing under the laws of the State

of Washington, having its principal place of business at One Icon, Foothill Ranch, California

92610.

         5.    Oakley is informed and believes, and thereon alleges, that Defendant is a company

organized and existing under the laws of the State of Texas, having its principal place of business

at 8080 Harwin Drive, Suite D, Houston, Texas 77036.

                                  III. GENERAL ALLEGATIONS

         6.    Oakley is one of the world’s most iconic brands. The company and its products,

particularly in the realm of eyewear, are instantly and universally recognized for their innovative

technology and distinctive style. Since its founding, Oakley’s engineers and designers have

worked continuously to bring new technology and breakthrough designs to the market.

         7.    Oakley has been actively engaged in the manufacture and sale of high-quality

eyewear since at least 1985. Oakley is the manufacturer and retailer of several lines of eyewear

that have enjoyed substantial success and are protected by various intellectual property rights

owned by Oakley.

         8.    On May 8, 2012, the USPTO duly and lawfully issued United States Design Patent

No. D659,180 (the “D180 Patent”), titled “Eyeglass.” Oakley is the owner by assignment of all

right, title, and interest in the D180 Patent. A true and correct copy of the D180 Patent is attached

hereto as Exhibit 1.

         9.    On July 31, 2007, the United States Patent and Trademark Office (“USPTO”) duly

and lawfully issued United States Design Patent No. D547,794 (the “D794 Patent”), titled




                                                 2
      Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 3 of 11



“Eyeglasses.” Oakley is the owner by assignment of all right, title, and interest in the D794 Patent.

A true and correct copy of the D794 Patent is attached hereto as Exhibit 2.

        10.     On December 4, 2007, the USPTO duly and lawfully issued United States Design

Patent No. D556,818 (the “D818 Patent”), titled “Eyeglass Components.” Oakley is the owner by

assignment of all right, title, and interest in the D818 Patent. A true and correct copy of the D818

Patent is attached hereto as Exhibit 3.

        11.     On November 6, 2007, the USPTO duly and lawfully issued United States Design

Patent No. D554,689 (the “D689 Patent”), titled “Eyeglass Frame.” Oakley is the owner by

assignment of all right, title, and interest in the D689 Patent. A true and correct copy of the D689

Patent is attached hereto as Exhibit 4.

        12.     Defendant sells and offers to sell infringing products, including Defendant’s K40-

KN, S-35, and FC 8338 model eyewear that infringe one or more of the D180 Patent, the D794

Patent, the D818 Patent, and/or the D689 Patent (collectively, the “Asserted Patents”), through its

retail store and/or online through its website, www.cityeyewear.net.

                                     IV. CLAIM FOR RELIEF

                                       (Patent Infringement)
                                         (35 U.S.C. § 271)

        13.     Oakley repeats and re-alleges the allegations of paragraphs 1-12 of this Complaint

as if set forth fully herein.

        14.     This is a claim for patent infringement under 35 U.S.C. § 271.

        15.     Defendant, through its agents, employees and/or servants has, and continues to,

knowingly, intentionally, and willfully infringe the D180 Patent by making, using, selling, offering

for sale, and/or importing eyewear having a design that would appear to an ordinary observer to

be substantially similar to the claim of the D180 Patent, for example, Defendant’s K40-KN model

eyewear, as shown below.



                                                 3
     Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 4 of 11



                    K40-KN                                     Oakley’s D180 Patent




       16.     Defendant’s acts of infringement of the D180 Patent were undertaken without

permission or license from Oakley. Oakley is informed and believes, and, based thereon, alleges

that Defendant had actual knowledge of Oakley’s rights in the design claimed in the D180 Patent.

       17.     Oakley and its iconic designs are well-known throughout the eyewear industry, and

Defendant’s K40-KN model eyewear are a nearly identical copy of Oakley’s patented design.

Accordingly, Defendant’s actions constitute willful and intentional infringement of the D180

Patent. Defendant infringed the D180 Patent with reckless disregard of Oakley’s patent rights.

Defendant knew, or it was so obvious that Defendant should have known, that its actions constitute

infringement of the D180 Patent. Defendant’s acts of infringement of the D180 Patent were not

consistent with the standards of commerce for its industry.

       18.     Defendant, through its agents, employees and/or servants has, and continues to,

knowingly, intentionally, and willfully infringe the D794 Patent by making, using, selling, offering

for sale, and/or importing eyewear having a design that would appear to an ordinary observer to




                                                 4
     Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 5 of 11



be substantially similar to the claim of the D794 Patent, for example, Defendant’s Model S-35

Safety Sunglasses, as shown below.

        Model S-35 Safety Sunglasses                        Oakley’s D794 Patent




       19.     Defendant’s acts of infringement of the D794 Patent were undertaken without

permission or license from Oakley. Oakley is informed and believes, and, based thereon, alleges

that Defendant had actual knowledge of Oakley’s rights in the design claimed in the D794 Patent.

       20.     Oakley and its iconic designs are well-known throughout the eyewear industry, and

Defendant’s Model S-35 Safety Sunglasses are a nearly identical copy of Oakley’s patented

design. Accordingly, Defendant’s actions constitute willful and intentional infringement of the

D794 Patent. Defendant infringed the D794 Patent with reckless disregard of Oakley’s patent

rights. Defendant knew, or it was so obvious that Defendant should have known, that its actions

constitute infringement of the D794 Patent. Defendant’s acts of infringement of the D794 Patent

were not consistent with the standards of commerce for its industry.




                                                5
     Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 6 of 11



       21.     Defendant, through its agents, employees and/or servants has, and continues to,

knowingly, intentionally, and willfully infringe the D689 Patent by making, using, selling, offering

for sale, and/or importing eyewear having a design that would appear to an ordinary observer to

be substantially similar to the claim of the D689 Patent, for example, Defendant’s Model S-35

Safety Sunglasses, as shown below.

        Model S-35 Safety Sunglasses                          Oakley’s D689 Patent




       22.     Defendant’s acts of infringement of the D689 Patent were undertaken without

permission or license from Oakley. Oakley is informed and believes, and, based thereon, alleges

that Defendant had actual knowledge of Oakley’s rights in the design claimed in the D689 Patent.

       23.     Oakley and its iconic designs are well-known throughout the eyewear industry, and

Defendant’s Model S-35 Safety Sunglasses are a nearly identical copy of Oakley’s patented

design. Accordingly, Defendant’s actions constitute willful and intentional infringement of the

D689 Patent. Defendant infringed the D689 Patent with reckless disregard of Oakley’s patent

rights. Defendant knew, or it was so obvious that Defendant should have known, that its actions



                                                 6
     Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 7 of 11



constitute infringement of the D689 Patent. Defendant’s acts of infringement of the D689 Patent

were not consistent with the standards of commerce for its industry.

       24.     Defendant, through its agents, employees and/or servants has, and continues to,

knowingly, intentionally, and willfully infringe the D818 Patent by making, using, selling, offering

for sale, and/or importing eyewear having a design that would appear to an ordinary observer to

be substantially similar to the claim of the D818 Patent, for example, Defendant’s Model S-35

Safety Sunglasses and FC 8338 model eyewear, as shown below.




                                                 7
     Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 8 of 11



        Model S-35 Safety Sunglasses                       Oakley’s D818 Patent




                   FC 8338                                 Oakley’s D818 Patent




       25.    Defendant’s acts of infringement of the D818 Patent were undertaken without

permission or license from Oakley. Oakley is informed and believes, and, based thereon, alleges

that Defendant had actual knowledge of Oakley’s rights in the design claimed in the D818 Patent.




                                               8
      Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 9 of 11



        26.     Oakley and its iconic designs are well-known throughout the eyewear industry, and

Defendant’s Model S-35 Safety Sunglasses and FC 8338 model eyewear are nearly identical copies

of Oakley’s patented design. Accordingly, Defendant’s actions constitute willful and intentional

infringement of the D818 Patent. Defendant infringed the D818 Patent with reckless disregard of

Oakley’s patent rights. Defendant knew, or it was so obvious that Defendant should have known,

that its actions constitute infringement of the D818 Patent. Defendant’s acts of infringement of

the D818 Patent were not consistent with the standards of commerce for its industry.

        27.     As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages in an amount that is not presently known

to Oakley.

        28.     Pursuant to 35 U.S.C. § 284, Oakley is entitled to damages for Defendant’s

infringing acts and treble damages together with interest and costs as fixed by this Court.

        29.     Pursuant to 35 U.S.C. § 285, Oakley is entitled to reasonable attorneys’ fees for the

necessity of bringing this claim.

        30.     Pursuant to 35 U.S.C. § 289, Oakley is entitled to Defendant’s total profits from

Defendant’s infringement of the Asserted Patents.

        31.     Due to the aforesaid infringing acts constituting patent infringement, Oakley has

suffered great and irreparable injury, for which Oakley has no adequate remedy at law.

        32.     Defendant will continue to infringe Oakley’s patent rights to the great and

irreparable injury of Oakley, unless and until enjoined by this Court.

                                        V. JURY DEMAND

        33.     Oakley hereby demands a trial by jury on all issues raised in Oakley’s complaint

that are so triable.




                                                  9
     Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 10 of 11



                                         VI. PRAYER

       WHEREFORE, Plaintiff Oakley, Inc. prays for judgment in its favor against Defendant City

Eyewear for the following relief:

               A.     An Order adjudging Defendant to have infringed the Asserted Patents under

       35 U.S.C. § 271;

               B.     A preliminary and permanent injunction enjoining Defendant, its respective

       officers, directors, agents, servants, employees, customers, and attorneys, and those

       persons in active concert or participation with Defendant, from infringing the Asserted

       Patents in violation of 35 U.S.C. § 271, including, for example, through the manufacture,

       use, sale, offer for sale, and/or importation into the United States of Defendant’s K40-KN,

       Model S-35 Safety Sunglasses, FC 8338 model eyewear, and any products that are not

       colorably different from these products;

               C.     That Defendant account for all gains, profits, and advantages derived

       through Defendant’s infringement of the Asserted Patents in violation of 35 U.S.C. § 271,

       and that Defendant pay to Oakley all damages suffered by Oakley and/or Defendant’s total

       profit from such infringement pursuant to 35 U.S.C. §§ 284 and 289;

               D.     An Order adjudging that this is an exceptional case;

               E.     An Order that Defendant’s infringement is willful and a trebling of damages

       and/or exemplary damages because of Defendant’s willful conduct pursuant to

       35 U.S.C. § 284;

               F.     An award to Oakley of the attorneys’ fees, expenses, and costs incurred by

       Oakley in connection with this action pursuant to 35 U.S.C. § 285;

               G.     An award of pre-judgment and post-judgment interest and costs of this

       action against Defendant; and,




                                                  10
    Case 4:19-cv-00232 Document 1 Filed in TXSD on 01/22/19 Page 11 of 11



              H.    Such other and further relief as this Court may deem just and proper.



                                              Respectfully submitted,


                                              By: /s/ Robert “Eli” W. Kiefaber
                                                  Robert “Eli” W. Kiefaber
                                                  Texas Bar No. 24078065
                                                  rkiefaber@kolawllp.com
                                                  KIEFABER & OLIVA LLP
                                                  808 Travis Street, Suite 453
                                                  Houston, Texas 77002
                                                  713-229-0360
                                                  832-460-6513—Fax

                                              Attorney-in-Charge for Plaintiff Oakley, Inc.


Of Counsel:

Michael K. Friedland (CA Bar. No. 157,217)
michael.friedland@knobbe.com

Lauren K. Katzenellenbogen (CA Bar No. 223,370)
lauren.katzenellenbogen@knobbe.com

Daniel C. Kiang (CA Bar No. 307,961)
daniel.kiang@knobbe.com

KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main Street
Fourteenth Floor
Irvine, CA 92614
Phone: (949) 760-0404
Facsimile: (949) 760-9502




                                             11
